EXHIBIT 10.43


LASALLE BANK NATIONAL ASSOCIATION
135 SOUTH LASALLE STREET
CHICAGO, ILLINOIS 60603

November 25, 2003

Cynthia B. Koenig
Senior Vice President and Chief Financial Officer
Ascent Funding, Inc.
3100 Burnett Plaza
801 Cherry Street, Unit 33
Fort Worth, TX 76102


RE: ASCENT FUNDING, INC. PAYOFF

Ladies and Gentlemen:

        The undersigned, Ascent Funding, Inc., formerly Westbridge Funding
Corporation (“Borrower”) has advised LaSalle Bank National Association
(“Lender”) that Borrower intends to pay off of all of Borrowers’ liabilities,
obligations and indebtedness (the “Obligations”) owing to Lender under and in
connection with that certain Credit Agreement, dated as of June 6, 1997 between
the Borrower and the Lender (together with all amendments thereto, the “Credit
Agreement”).

        If paid in immediately available funds prior to 1:00 p.m. (Chicago local
time) on November 28, 2003, the amount necessary to pay off all of the
Obligations will be $1,408,047.34 (the “Payoff Amount”) consisting of:

                    $1,400,000 in principal,

                    $4,758.45 in accrued and unpaid interest,

                    $1,288.89 in accrued and unpaid fees and expenses, and

                    $2,000.00 in estimated costs associated with loan
termination.

Please note that estimated costs associated with loan termination include
$525.13 for prior legal work and $1,474.87 for estimated legal work and UCC
termination fees. Any monies not used will be fully refunded to Ascent, while
additional charges may result in an additional charge.

        The per-diem interest is accruing at $169.94 and the per-diem on fees is
accruing at $22.22.

        Borrower’s Obligations will not be satisfied in full until such time as
the Payoff Amount, plus the Per Diem Amount, if any, is received by Lender, and
therefore Lender will not be obligated to release any collateral securing the
Obligations until such payment is received by Lender.

        Upon payment in full of the Payoff Amount, plus the Per Diem Amount, if
any, on or after the time and date set forth above to the Borrower’s account
number 5800083270 with Lender, Lender shall release all liens and security
interests of Lender in any and all property of Borrower, related to this
transaction, and, at Borrower’s sole cost and expense, (i) prepare and file
termination statements pertaining to any liens and security interests of Lender
in any and all property of Borrower or any other party, and (ii) return all
stock certificates and blank stock powers and such other agreements, documents,
instruments, termination statements, releases and lien satisfactions as Borrower
may reasonably request in connection with Lender’s release of its security
interests in and liens on any property of Borrower or any other party providing
collateral security for this transaction, including Ascent Management, Inc.
(“AMI”). In connection with the foregoing, Lender releases:

        (i)        Lender’s lien on and security interest in, and reassigns to
the party granting such interest, all of Lender’s right, title and interest in
and to, the collateral set forth in those certain Security Agreements from the
Borrower and AMI in favor of Lender and acknowledges the termination of such
Security Agreements;

        (ii)        Lender releases and terminates Ascent Assurance, Inc.
(formerly Westbridge Capital Corp.) (the “Guarantor”) from its obligations under
the Guaranty Agreement dated June 6, 1997 made by Ascent for the benefit of the
Bank (the “Guaranty”) and acknowledges the termination of such Guaranty; and

        (iii)        Lender releases and terminates Westbridge Marketing, Inc.
and the Guarantor from their obligations under certain Pledge Agreements and
acknowledges the termination of such Pledge Agreements.

        (iv)        Lender releases and terminates Credit Suisse First Boston
Management Corporation from its obligations under the intercreditor and
subordination agreement dated April 17, 2001.

        (v)        Lender releases and terminates the Guarantor and Credit
Suisse First Boston Management Corporation from their obligations under the side
agreement dated April 17, 2001.

        Borrower, by its signatures hereto, acknowledges receipt and acceptance
of the payoff terms set forth above.

  Very truly yours       LASALLE BANK NATIONAL ASSOCIATION       By: /Brad
Kronland/   Its: Assistant Vice President


Agreed and accepted as of the
25th day of November, 2003


ASCENT FUNDING, INC.

By: /Cynthia B. Koenig/
Its: SVP & CFO

